Title: Thomas Jefferson to Louis H. Girardin, 4 March 1815
From: Jefferson, Thomas
To: Girardin, Louis Hue


          Th:J. to mr Girardin.  Monticello Mar. 4. 15.
          I will with pleasure examine the Cahiers you have sent me. I send you Ramsay’s revoln, La Motte, 1st Toulongeon and the last Natl Intelligencer, and am sorry that the use of these and all other resources for you from my library are likely to be abridged so much. within 3. weeks from this time e I expect waggons will be on from Washington to recieve the library, and before that date I shall be obliged to have every book in it’s place, arranged and numbered correspondingly with the catalogue for the inspection & reciept of the agent which shall come on from the Commee. I mention this that you may consider how to make the greatest advantage of this short interval.—on the three subjects desiderata mentioned in your note, I can offer nothing new. I think you told me mr G you had sent Bezout to mr Garnet forgetting I had bespoke it. if so, I would rather not deprive him of it. I am making out a catalogue for Paris which I shall be able to recieve this summer, and I would rather send for a new edition in which I see that his Course for the Artillery is embodied with that of Navigation in 5. vols, & the whole for 20. francs.
        